FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MINGQIANG XIE,                                   No. 13-72361

               Petitioner,                       Agency No. A089-971-329

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Mingqiang Xie, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. See Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Xie’s experience of

escaping arrest during a Christian house church service in China did not rise to the

level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006).

The record does not support Xie’s contention that he was disallowed from

practicing his religion. In addition, the record does not compel the conclusion that

Xie established a well-founded fear of future persecution. See id. at 1021-22

(speculative fear of persecution based on hearsay testimony did not compel

conclusion that house church participant established a well-founded fear of

persecution). Thus, Xie’s asylum claim fails.

      Because Xie failed to establish eligibility for asylum, he necessarily failed to

meet the higher standard of eligibility for withholding of removal. See Zehatye,

453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                     13-72361